Title: To James Madison from Thomas Jefferson, 14 February 1783 (second)
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Baltimore Feb. 14. 1783
Yours of the 11th. came to hand last night. from what you mention in yr.
letter I suppose the newspapers must be wrong when they say that Mr. Adams
had taken up his
abode with
Dr. Fr——.
I am nearly at a loss to judge how he will act in the nego——n   He hates Fr——   he hates Jay   he hates the French   he hates the English   to whom will he adhere?
his vanity is a liniament in his character wch. had entirely
escaped me   his want of taste I had observed   notwithstandg all this he has a sound head on substantial points and I think he has integrity. I am glad therefore that he is of the commission & expect he will be useful in it. his dislike of all parties, and all men, by balancing his prejudices, may give the same fair play to his reason as would
a general benevolence of temper   at any rate honesty may be extracted even from poisonous weeds
My
stay here has given me opportunities of making some experiments on my ama[nu]ensis F—s,
perhaps better than I may have in France he appears to have a good eno’ heart an understang somewhat better than common but too little guard over his lips, I have marked him particularly
in the company of women
where he loses all power over himself and becomes
almost [a] fright
his temperature would not be proof agst. their alluremts,
were
such to be employed as engines agst. him This is in some measure the vice of his age but it seems to be increased also by his peculiar constitution
I wrote to the Chevalier de VilleBrun proposing his falling down to York or Hampton which was one of the measures I suggested in my letter to you, & was the most eligible except that of the flag, in my own opinion. his answer, dated Feb. 12. is in these words. ‘Je serois bien de l’avis proposé a votre Excellence d’aller mouiller a York ou Hampton pour etre a portee de profiter des premiers vents de Nord Ouest qui me mettroient loin de la côte dans la nuit, surtout si je n’avois pas de convoy a conserver. mais des batiments entrès aujourd’hui raportent avoir eté chassés par quatre fregates jusque sur la Cap Charles et avoir vu au mouillage de Linhaven bay un vaisseau et un fregate qui ont appareillés et pris un Brig qui navigoit avec eux. de plus York et Hampton n’ont pas un canon monté, si l’ennemi, tres superieur, entreprenoit de venir nous y forcer, il y auroit peu de sureté.
Peut etre conviendroit-il autant d’attendre, comme le propose M. de la Luzerne, jusqu’au Mois prochain, des nouvelles d’Europe, ou l’arrivée d’une division des Antilles promise par M. de Vaudreuil, ou bien encore quel’ennemi fatigué ne fut obligé de rentrer a New-York.’
The last basket is relish
and furnishes matter
for doubt how far the departure of the Romulus
is a decided measure   it seems not unlucky
  so for a purpose wherein time is the most
pressing circumstance The idea of going
in her is to be abandoned. to go to Boston would be the most œconomical plan. but it would be five weeks from my leaving this place before I could expect to sail from thence. of course I may from here be in France by the time I should be sailing from Boston   five weeks, in a crisis of negotiation may be much. should I accept of the Guadeloupe and she should be lost, it would under present circumstances draw censure. moreover in this or the former case, besides losing the vessel, what will be my situation? that of a prisoner certainly. from what has been done in Laurence’s case they would not release me; in expectation of a high exchange; or if they did, it would only be on parole, in which case I could neither act nor communicate. This plan would have in it’s favour œconomy and a possibility (a bare one) of dispatch. that of the flag still appears best. it is favoured by the circumstances of dispatch, safety, & the preservation of my papers, but when I think of the expence I feel myself annihilated in comparison with it. A vessel may be got here, but I question if for less than *a thousand or two thousand pounds. besides can a passport be obtained from New York without naming the vessel, the crew &c? if not it would take long to furnish these circumstances from hence. the Delaware would be more eligible in that case. otherwise this place is. if this should be adopted, what would be the extent of the protection of the flag to the papers I should carry? these, so far as this question would affect them, would be of three descriptions. 1. my own commission, instructions & other documents relative to my mission. 2. public letters to the Consuls, ministers & others on other business. 3. private letters. I have no means of satisfying myself on these points here. if therefore this measure should be adopted I should thank you for your opinion on them, as you can, where you are doubtful, make enquiry of others. I am exceedingly fatigued with this place, as indeed I should with any other where I had neither occupation nor amusement. I am very particularly indebted here to the politeness & hospitality of Genl. La Vallette who obliges me to take refuge in his quarters from the tedium of my own, the latter half of every day. you are indebted to him too as I should make my long letters much longer & plague you with more cypher were I confined at home all day. I beg you to be assured of my warmest wishes for your happiness.
Th: Jefferson
Feb. 15. 9 o’clock P.M. after sealing up this letter I received yours of yesterday inclosing the King’s speech, for which I thank you much. the essential information conveyed to us by that is that the preliminary for our independence (which we before knew to have been agreed between the plenipos) has been provisionally ratified by him. I have thought it my duty to write the inclosed letter which after reading you will be so good as to stick a wafer in & deliver. I wish no supposed inclination of mine to stand in the way of a free change of measure if Congress should think the public interest required it. the argument of œconomy is much strengthened by the impossibility (now certain) of going but in an express vessel. the principal matters confided to me were. 1. the new instruction; which perhaps may have been sent by Count Rochambeau, or may yet be sent. 2. the details of the financier’s department which mr Morri[s] not chusing to trust to paper had communicated verbally. these in the event of peace or truce may safely go in paper. 3. the topics which supp[ort] our right to the fisheries, to the Western country, & the navigation of the Mis[sis]sipi. the first of these is probably settled: the two latter should only come into discussion in the Spanish negociation, and therefore would on[ly] have been the subject of private conversation with mr Jay, whose good sense & knolege of the subject will hardly need any suggestions.
I forgot to mention to you in my letter that mr Nash arrived her[e] the day before yesterday on his way to N. Carolina, and that mr Blunt is not yet arrived, but is weekly expected. I am yours affectionately,

Th: Jefferson.
